Citation Nr: 9916151	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  96-08 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for an ulcer disorder.  

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected tinnitus.  

5.  Entitlement to an effective date earlier than June 13, 
1994 for a 10 percent evaluation for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from October 1976 to 
February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The RO denied the appellant's claims 
of entitlement to a compensable evaluation for right ear 
hearing loss with occasional tinnitus and determined that the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim of entitlement to service 
connection for a low back disorder.  

In a September 1997 decision, the Board determined that the 
preponderance of the evidence was against the claim for a 
compensable evaluation for right ear hearing loss and that 
the evidence supported a separate 10 percent evaluation for 
tinnitus.  The Board remanded for further development the 
claim of whether new and material evidence had been submitted 
to reopen a claim of service connection for a low back 
disorder.  

In a November 1997 rating decision, the RO implemented the 
separate 10 percent evaluation for tinnitus, with an 
effective date of June 13, 1994.  The appellant disagreed and 
perfected an appeal seeking an earlier effective date for the 
10 percent evaluation.  As such, that issue is currently 
before the Board.  

In a November statement, the appellant filed a claim for 
service connection of a stomach disorder and an ulcer 
disorder.  In a February 1998 statement, he filed a claim for 
service connection for a psychiatric disorder claimed as 
secondary to his service-connected tinnitus disability.  The 
RO denied these claims in an August 1998 rating decision.  
The appellant disagreed and perfected appeals as to each of 
these issues.  Therefore, the issues for appellate review are 
as stated on the title page of this decision.  

In December 1998, VA received copies of service medical 
records already associated with the claims file and a 
September 1997 VA clinical record noting the lack of bowel 
complaints by the appellant.  This evidence was received 
after the issuance of a November 1998 statement of the case 
regarding the issues of service connection for stomach and 
ulcer disorders and after the November 1998 supplemental 
statement of the case concerning the low back disorder claim.  
Evidence received by the RO after an appeal has been 
initiated and prior to transfer of the records to the Board 
will be referred to the rating board for review and 
disposition.  38 C.F.R. § 19.37(a).  If the statement of the 
case was prepared before the receipt of the additional 
evidence, as occurred in this matter, a supplemental 
statement of the case must be furnished to the appellant and 
his representative, unless the additional evidence received 
duplicates evidence previously of record which was discussed 
in the statement of the case or is not relevant to the issues 
on appeal.  Id.  In this case, the September 1997 VA clinical 
record noted the lack of bowel complaints rather than the 
presence of symptomatology relevant to the disorder 
supportive of the appellant's contentions.  Moreover, the 
copies of the service medical records simply duplicates 
evidence already of record.  Because this additional evidence 
is not relevant to the claims herein presented for appellate 
review, the Board is not required to remand the claims for 
consideration of this evidence.  

The issues of service connection for a low back disorder and 
service connection for a psychiatric disorder secondary to 
service-connected tinnitus are discussed further in the 
remand portion of this decision. 



FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder was denied in an August 1978 rating decision; 
the appellant received notice of the determination and his 
appellate rights in an August 21, 1978 letter from the RO; no 
appeal was initiated therewith.  

2.  The additional evidence received into the record 
subsequent to August 1978 is not cumulative and it must be 
considered in order to evaluate the claim fairly.  

3.  Competent evidence has been submitted linking the post-
service findings of a low back disorder to service thereby 
establishing a plausible claim for service connection.  

4.  No competent evidence has been submitted linking the 
post-service findings of a stomach disorder to service.

5.  No competent evidence has been submitted linking the 
post-service findings of an ulcer disorder to service.

6.  With respect to the claim of entitlement to an effective 
date earlier than June 13, 1994 for a separate 10 percent 
evaluation for tinnitus, all available relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained by the RO.  

7.  The RO received the appellant's claim for a compensable 
evaluation for service-connected tinnitus on June 13, 1994 
and persistent tinnitus was initially shown thereafter.  



CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

2.  The claim for service connection for a low back disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for a stomach disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim for service connection for an ulcer disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

5.  The criteria for an effective date earlier than June 13, 
1994 for a 10 percent evaluation for tinnitus are not met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.1(p) and (r), 
3.151, 3.155(a), 3.400(o)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disorder

The appellant initially filed a claim for service connection 
for a low back disorder in March 1978, soon after he 
separated from service, contending that he injured his back 
when he fell from a tank.  The RO denied the claim in an 
August 1978 rating decision because the medical evidence did 
not show a low back disorder at that time.  If he disagreed 
with that determination, he had the right to appeal it to the 
Board.  A claimant or his representative may initiate the 
appellate process by filing a notice of disagreement with the 
adverse decision within one year from the date the RO mailed 
notice of the determination.  Otherwise, the determination is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  

The RO notified the appellant of the August 1978 rating 
decision by letter dated August 21, 1978.  The one-year 
period after the date of mailing of this determination ended 
in August 1979.  During that one-year period, the record 
reflects receipt of two communications from the appellant.  
In September 1978 and February 1979 statements, he discussed 
his disagreement with the evaluation assigned to his service-
connected right ear hearing loss.  He did not, though, 
mention his low back claim or express any disagreement with 
the denial of that claim.  Thus, neither of these statements 
constituted a notice of disagreement initiating appellate 
review of the low back claim.  Since an appeal was not 
initiated within the appropriate timeframe, the August 1978 
rating decision became final.  

The exception to this rule of finality is when an appellant 
submits new and material evidence with respect to a final 
claim.  In that case, the claim will be reopened.  See 
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In June 1994, the appellant filed a claim of 
service connection for a low back disorder.  The RO, in its 
February 1995 rating decision, declined to reopen the claim, 
citing the appellant's failure to submit new and material 
evidence since the previously denied claim.  The appellant 
seeks from the Board a determination that he has submitted 
new and material evidence, thereby reopening the claim.  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board required to reopen if 
such evidence is submitted and prohibited from reopening and 
considering the claim on the merits if such evidence is not 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995); Winters v. West, 
12 Vet. App. 203, 206-07 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened for 
adjudication on the merits.  If not, that is where the 
analysis must end as the Board lacks jurisdiction to review 
the merits of the claim.  See Barnett, 83 F.3d at 1383-84.  

A series of significant cases have radically altered the 
analysis employed in deciding whether to reopen a claim.  For 
many years, when an appellant sought to reopen a claim, the 
U.S. Court of Appeals for Veterans Claims (Court) (the U.S. 
Court of Veterans Appeals prior to March 1, 1999) required 
the Board to conduct a two-step analysis.  Manio v. Derwinski 
, 1 Vet. App. 140 (1991).  First, the Board was to determine 
whether the evidence presented or secured since the prior 
final disallowance of the claim was new and material when 
"the credibility of the [new] evidence" is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only then 
was the Board to reach the second step, reopening the claim 
and reviewing all of the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  Explicitly excluded from this 
analysis was any need for the appellant to show that the 
claim was well grounded, the threshold issue in service-
connection claims.  See Robinette v. Brown, 8 Vet. App. 69, 
76 (1995) (holding that a reopened claim was implicitly well 
grounded).  

Recently, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), a higher judicial body that the Court, 
fundamentally altered this analytical process.  Prior to 
Hodge, the Court required, before reopening, that there be a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (citing Chisholm v. Secretary of Health and Human 
Services, 717 F. Supp. 366, 367 (W.D. Penn. 1989).  Thus, in 
taking the first step of the Manio analysis, the Court had 
required affirmative answers to three questions:  (1) Was the 
newly presented evidence "new" (that is, not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of 
record)?; (2) Was it "probative" of the issues at hand?; 
and (3) If it was new and probative, then, in light of all of 
the evidence of record, was there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  
Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit in Hodge determined that the Court-
imposed analysis was an improper interpretation of 38 C.F.R. 
§ 3.156(a) as the Court "failed to defer to the reasonable 
definition of a statutory term adopted by a regulation" and 
because the Colvin test "may be inconsistent with the 
underlying purposes and procedures of the veterans' benefits 
award scheme."  Hodge, 155 F.3d at 1360.  The Federal 
Circuit concluded that 38 C.F.R. § 3.156(a) was a reasonable 
interpretation of the materiality requirement of 38 U.S.C.A. 
§ 5108(a), and must govern decisions on whether to reopen a 
previously, finally disallowed claim.  Essentially, Hodge 
invalidated the Colvin criteria for determining the 
materiality of newly presented evidence for purposes of 
reopening claims.  Id. at 1362.  

The end result is an expansion of the two-step Manio test to 
a three-step test set forth in Elkins v. West, 12 Vet. App. 
209, 214 (1999) as follows: VA must (1) determine whether the 
[appellant] has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108; (2) if new and material 
evidence has been presented, immediately on reopening the 
claim determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the claim as reopened (as distinguished from the original 
claim) is well grounded; and (3) if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters, 12 Vet. 
App. at 206-07.  

Thus, the first determination the Board must make in this 
case is whether the appellant has submitted new and material 
evidence.  The Federal Circuit stressed that under 38 C.F.R. 
§ 3.156(a) new evidence that was not likely to convince the 
Board to alter its previous decision could be material if it 
provided a more complete picture of the circumstances 
surrounding the origin of an injury or disability, even where 
it would not eventually convince the Board to alter its 
rating decision.  Hodge, 155 F.3d at 1363; Elkins, 12 Vet. 
App. at 214.  The Hodge reopening standard provides for 
judgment as to whether new evidence bears directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Fossie v. West, 12 Vet. App. 1 (1998).  

Other guidelines relevant to reopening claims were not 
affected by the above case law.  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis.  Evans, 9 Vet. 
App. at 285.  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but only as to each element that was a specified basis for 
the last disallowance.  Id. at 284.  Prior evidence of record 
is important in determining whether evidence is new for 
purposes of deciding whether to reopen a claim.  Id.  

The evidence of record at the time of the August 1978 rating 
decision included the service medical records.  These records 
showed no complaints or findings of a low back disorder at 
enlistment, a January 1978 service clinical record entry 
showing complaints of sharp back pain, scoliosis, and 
tenderness with hyperextension, and complaints of recurrent 
back pain and a normal spine clinical evaluation at 
separation from service.  Also of record was a May 1978 VA 
examination report, indicating that the appellant stated he 
suffered low back pain since an injury in July 1977 when he 
fell from a tank and ruptured his lower back.  X-ray 
evaluation showed a normal lumbosacral spine.  The diagnosis 
was no orthopedic findings. 

The additional evidence submitted by the appellant subsequent 
to August 1978 includes several "new" medical documents 
that were not before the RO in August 1978.  This new 
evidence, including VA and private clinical and examination 
records, essentially showed a chronic low back disorder in 
the 1980s and 1990s manifested, in part, by pain.  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only as to each element that 
was a specified basis for the last disallowance.  Id. at 284.  
The only reasoning for denying the claim in August 1978 was 
the lack of a current disability.  The record as it stands 
now includes that very evidence, which provides a more 
complete picture of the circumstances of the claimed 
disorder.  For this reason, the new evidence is material, and 
the claim of service connection for a low back disorder, 
finally disallowed in August 1978, must be reopened.  The 
record need not show that this new evidence presents a 
reasonable possibility of changing the outcome of the August 
1978 decision, since the Federal Circuit struck down that 
Court-imposed requirement.  See Hodge, 155 F.3d at 1359-64.  

Since the Board has determined that the previously denied 
claim is reopened, it must now proceed to the second step of 
the Elkins test; it must determine whether the claim as 
reopened is well grounded, presuming the credibility of all 
the evidence of record in support of the claim.  Winters, 12 
Vet. App. at 206-07.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
or within an applicable presumptive period.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.   See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit, 
5 Vet. App. at 93.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  In order for a service-connection claim to be well 
grounded, there must be (1) competent evidence of current 
disability (a medical diagnosis); (2) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

As already noted, the service medical records show that the 
appellant complained of sharp back pain during service and of 
recurrent back pain at separation from service.  Moreover, 
the evidence demonstrates that the appellant was treated in 
the 1980s and 1990s for a low back disorder.  These findings 
document competent medical evidence of a current low back 
disorder and evidence of some kind of low back injury in-
service, thereby satisfying the first two elements of a well-
grounded claim.  See id.  

Therefore, in order for the claim to be well grounded, the 
record must include competent medical evidence of a nexus, or 
link, between the current disorder and service or between the 
current disorder and a service-connected disability.  Of 
particular importance is a February 1998 statement by a 
private physician indicating that, based on the appellant's 
history and a copy of the January 1978 service clinical 
record, the appellant's current low back disorder "actually 
began" in service.  This comment is sufficient to well 
ground the claim for service connection.  While this 
statement was based at least in part on the appellant's 
version of his own history repeated to the examiner, the 
statement was also based on a review of pertinent service 
medical records, thereby rendering the February 1998 
statement competent medical evidence.  Compare LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995) (information simply 
recorded by medical examiner, unenhanced by any additional 
medical comment by that examiner, and does not constitute 
competent medical evidence).  

The record shows, therefore, presuming the truthfulness of 
this evidence, Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993), a current 
disorder, symptomatology in service, and a link between the 
current disorder and a service-connected disability, thereby 
satisfying the three elements of a well-grounded claim.  See 
Caluza, 7 Vet. App. at 506; Jones, 7 Vet. App. at 137.  The 
Board herein determines that the claim of service connection 
for a low back disorder is well grounded.  

As the claim of service connection for a low back disorder is 
well grounded, VA is under a duty to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  Additional development, required 
pursuant to the duty to assist before this decision is 
adjudicated on the merits, is addressed in the remand portion 
of this decision.  


II.  Service Connection for Stomach and Ulcer Disorders

The law and regulations governing the determination of 
whether a claim of service connection is well grounded and, 
if so, the adjudication of the merits of that claim are set 
forth above in Part I of the Reasons and Bases section of 
this decision.  

Factual Background

At enlistment into service, an October 1976 examination 
report showed the appellant did not complain of stomach 
trouble or ulcers.  An examiner at that time reported a 
normal abdomen on the clinical evaluation.  An August 1977 
service clinical record entry indicated that the appellant 
complained of epigastric pain each morning that cleared with 
milk.  A November 1977 entry indicated that the appellant 
complained of stomach cramps and diarrhea.  The assessment 
was viral gastroenteritis.  Separation examination in January 
1978 showed that the appellant complained of stomach or 
intestinal trouble, recent gain or loss of weight but that 
there was no elaboration by the examiner regarding these 
positive responses.  

VA clinical records in June and September 1989, and in March, 
June, August, and December 1990, noted ulcer syndrome and no 
gastrointestinal symptoms.  A September 1997 VA clinical 
record noted no bowel complaints.  A February 1998 VA 
clinical record mentioned his laboratory testing had 
indicated an ulcer.  A March 1998 VA clinical record showed 
that the appellant complained of diarrhea; it was noted that 
he had gastrointestinal complaints since 1977.  The 
assessment was diarrhea/loose stool and gastrointestinal 
complaints.  

An April 1998 VA clinical showed that the appellant had 
diarrhea the previous week, was being treated with 
medications for an ulcer, and had a mixed adjustment 
disorder.  A July 1998 VA clinical record indicated that the 
appellant had a history of spastic colon in August 1994, 
positive laboratory tests showing an ulcer in December 1997, 
and complaints of abdominal cramps and diarrhea.  

A September 1998 private clinical record showed that the 
appellant was prescribed Dicyclomine, a medication used to 
treat bladder and bowel spasms, which could be used to treat 
ulcers.  

Analysis

As to the initial element of a well-grounded claim of service 
connection for stomach and ulcer disorders, see Caluza, 
7 Vet. App. at 506 (competent medical evidence of current 
disabilities), VA clinical records in 1997 and 1998 document 
such disorders.  A February 1998 VA clinical record noted a 
laboratory test indicating the appellant had an ulcer.  A 
March 1998 VA clinical record showed he complained of 
gastrointestinal complaints, which he stated he had 
complained of since 1977.  An April 1998 VA clinical showed 
that the appellant had diarrhea the previous week and was 
being treated with medications for an ulcer.  A July 1998 VA 
clinical record discussed a recent history of spastic colon, 
positive laboratory tests showing an ulcer, and current 
complaints of abdominal cramps and diarrhea.  A September 
1998 private clinical record showed that the appellant was 
prescribed Dicyclomine, a medication used to treat bladder 
and bowel spasms, and which could be used to treat ulcers.  
These documents clearly indicate that the appellant has some 
form of stomach and ulcer disorders.  

As to the second element of a well-grounded claim, lay or 
medical evidence of incurrence or aggravation of a stomach or 
ulcer disorder in service, id., the appellant contends that 
his gastrointestinal problems arose in service.  In support 
of that contention, a March 1998 VA clinical record indicated 
that the appellant had gastrointestinal complaints since 
1977, when he was in service.  The truthfulness of this 
evidence must be presumed when determining whether a claim is 
well grounded.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  Thus, the 
evidence of record satisfies the second element of a well-
grounded claim.  

Finally, the third element of a well-grounded claim requires 
competent medical evidence of a nexus between the in-service 
disorder and the current disability.  Caluza, 7 Vet. App. at 
506.  For the most part, the evidence relevant to the stomach 
and ulcer claims highlighted only current symptomatology.  
Only two documents refer to the etiology of the stomach and 
ulcer complaints.  The July 1998 VA clinical record indicated 
that the appellant had a history of spastic colon in August 
1994 and positive laboratory tests showing an ulcer in 
December 1997.  These comments trace the stomach and ulcer 
disorders to 1994 and 1997, respectively, but do not link 
those disorders to the appellant's service from 1976 to 1978, 
more than 15 years earlier.  Thus, this evidence does not 
serve to establish a link to service.  The March 1998 
VA clinical record noted the appellant's complaints of 
gastrointestinal complaints since 1977.  The examiner's 
assessment, however, discussed only the current 
gastrointestinal complaints without reference to their 
origin.  This evidence represents information simply recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, and does not constitute competent 
medical evidence.  Such evidence cannot enjoy the presumption 
of truthfulness accorded by Robinette, 8 Vet. App. at 75-76.  
LeShore v. Brown, 8 Vet. App. 406, 410 (1995).  Thus, to the 
extent that this clinical report based a finding on a 
recitation by the appellant of his own medical history, the 
information is not probative evidence as to the etiology of 
the disorder.  As the evidence is not probative, it cannot 
form the basis of competent medical evidence.  

Therefore, while the appellant has submitted competent 
medical evidence of current stomach and ulcer disorders and 
evidence of some form of gastrointestinal complaints in 
service, the record does not include competent medical 
evidence linking the current disorder to the complaints 
discussed in service.  In the absence of such competent 
medical evidence, the claim is not well grounded.  Because 
the claim is not well grounded, the VA is under no duty to 
assist the veteran in further development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the November 1998 statement of the case in which the 
appellant was informed that the reason for the denial of the 
claims as not well grounded was, in essence, the lack of 
evidence linking a current stomach or ulcer disorder to 
service.  The veteran was previously furnished a copy of the 
RO rating decision in August 1998 that considered and denied 
the claims as not well grounded.  By this decision, the Board 
is once again informing the appellant of the evidence that is 
lacking and that is necessary for a well grounded claim.  


III.  Earlier Effective Date for 10 Percent Evaluation for 
Tinnitus

The appellant's claim for an earlier effective date for a 
separate 10 percent evaluation for service-connected tinnitus 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, it is not inherently implausible.  See generally 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  The Board finds that VA has satisfied 
its statutory obligation to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  On appellate review, the Board sees no areas in 
which further development may be fruitful.  

In an August 1978 rating decision, the RO granted service 
connection for occasional tinnitus as part of a right ear 
hearing loss disability; a noncompensable evaluation was 
assigned.  The appellant filed a notice of disagreement with 
the hearing loss aspect of the claim, and the RO issued a 
statement of the case.  However, he did not complete his 
appeal by filing a timely substantive appeal.  He 
subsequently perfected three appeals seeking a compensable 
evaluation for the right ear hearing loss.  The Board denied 
these appeals in January 1987, September 1989, and March 1993 
decisions.  In none of these appeals did the appellant seek a 
compensable evaluation based on an increase in tinnitus 
symptomatology. 

On June 13, 1994, the RO received a statement from the 
appellant arguing for a compensable evaluation for right ear 
hearing loss and occasional tinnitus.  The RO denied the 
claim in a February 1995 rating decision, and the appellant 
perfected an appeal.  The Board, in a September 1997 
decision, denied the claim for a compensable evaluation for a 
right ear hearing loss, but granted a separate 10 percent 
evaluation for tinnitus.  The RO in November 1997 implemented 
the Board decision and assigned the 10 percent rating 
effective from June 13, 1994, the date of receipt of the 
appellant's statement seeking an increased rating.  The 
appellant contends that the effective date should be back to 
the date of his separation from service in 1978.  

In general, the effective date of an award based on a claim 
for increased compensation benefits is based on the filing of 
a claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  
Benefits are generally awarded based on the date of receipt 
of the claim.  38 C.F.R. §§ 3.1(r), 3.400.  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims -- formal and 
informal -- for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400, 
3.155(a).  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

The evidence of record indicates the appellant did not file a 
specific claim for a compensable evaluation based on an 
increase in tinnitus symptomatology prior to June 1994.  His 
statements of record from the initial grant of service 
connection in August 1978 to the June 1994 statement 
consistently allege decreased hearing acuity in the right ear 
rather than increased tinnitus symptomatology.  During this 
period, the RO and the Board adjudicated claims for an 
increased evaluation of the hearing loss disability.  The 
first allegation by the appellant of an increase in tinnitus 
symptomatology was in the statement received June 13, 1994.  

The governing law requires an effective date as of the date 
of receipt of the claim or the date entitlement arose, 
whichever is later or in the case of increased compensation 
the date of ascertainable increase if application is received 
within a year of that date.  38 C.F.R. § 3.400(o)(2).  In 
assigning an effective date of June 13, 1994, the RO chose 
the earliest possible.  Because the first showing of constant 
tinnitus, as opposed to intermittent or occasional tinnitus, 
was not until the August 1996 VA examination, the RO might 
have been justified in awarding a later effective date than 
it did.  However, based on the law and regulations liberally 
applied, the date of receipt of the claim on June 13, 1994, 
is a proper application of 38 C.F.R. § 3.400 in this case.  
There is no evidence of persistent tinnitus during the year 
prior to receipt of the claim for increase in June 1994. 

The appellant maintains that the effective date should be set 
in 1978.  Any communication from a claimant indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim, as 
long as that claim identifies the benefit sought.  38 C.F.R. 
§ 3.155(a).  The appellant's statements between 1978 and 
1994, though, cannot be considered informal claims because 
the appellant did not specifically identify the benefit 
sought as a compensable evaluation for tinnitus.  He simply 
indicated that he had decreased hearing acuity; he did not 
specifically state that he desired an increased rating for 
tinnitus and several Board decisions were issued that did not 
discuss tinnitus in connection with the claim for increase.  
Thus, for the reasons noted above, the governing law does not 
support an effective date earlier than the date of claim, in 
this case June 13, 1994.


ORDER

The claim of entitlement to service connection for a low back 
disorder having been reopened and found to be well grounded, 
the appeal is allowed to this extent.  

Entitlement to service connection for a stomach disorder is 
denied.  

Entitlement to service connection for an ulcer disorder is 
denied.  

An effective date earlier than June 13, 1994 for a 10 percent 
evaluation for tinnitus is denied.  



REMAND

Service connection for tinnitus was established in an August 
1978 rating decision as part of the right ear hearing loss 
disability.  The Board assigned a separation 10 percent 
evaluation in its September 1997 decision.  The appellant 
claims that he has depression and anxiety stemming from this 
disability.  Service connection on a secondary basis is 
warranted when it is demonstrated that a disorder is 
proximately due to or the result of a disorder of service 
origin.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  See also Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

At enlistment into service, an October 1976 examination 
report showed the appellant did not complain of psychiatric 
symptomatology.  Service medical records include a January 
1978 entry that indicated the appellant was seen for a mental 
status examination.  On the separation examination in January 
1978 he complained of frequent trouble sleeping, depression 
or excessive worry, and nervous trouble but that there was no 
elaboration by the examiner regarding these positive 
responses.  

February 1998 VA clinical records indicated that tinnitus was 
causing insomnia, depression, and agitation.  The assessment 
was adjustment disorder, mixed.  An April 1998 VA clinical 
showed that the appellant had had a mixed adjustment 
disorder.  These entries were cursory and at least one was 
signed by a physician's assistant.  A brief May 1998 VA 
clinical record entry that noted adjustment mixed secondary 
to tinnitus was signed by a physician.  These reports, viewed 
collectively, would reasonably support a well grounded claim.  
However, they do not show a clear diagnosis of chronic 
adjustment disorder linked to tinnitus.  

In September 1997, the Board remanded the low back disorder 
claim so the RO could conduct further evidentiary 
development.  Part of that development included seeking 
decision(s) and supporting evidence from the New York State 
Workers' Compensation Board relevant to two work-related 
injuries in New York in 1992.  The record also suggests that 
the appellant suffered a work-related injury in 1988; the New 
York State Workers' Compensation Board may also possess 
materials concerning such an injury.  

The RO requested this material via letters to the New York 
State Workers' Compensation Board in November 1997 and 
January 1998.  However, the record does not reflect any 
response from the New York State Workers' Compensation Board.  
Because this evidence is significant to this adjudication, 
the claim will be remanded for addition development as 
discussed below.  Once this evidence is obtained, or after 
the RO has expended reasonable efforts to acquire it, the 
appellant should be scheduled for a VA examination to 
determine the nature and etiology of the claimed low back 
disorder.  

The case is REMANDED for the following development:

1.  The RO should obtain from the New 
York State Workers' Compensation Board 
all records pertinent to the appellant's 
claim for workers' compensation benefits, 
copies of all agency decision(s) 
concerning the appellant, and copies of 
all evidence support those decision(s).  

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for any disability 
of the spine, including arthritis, and a 
psychiatric disability since his 
separation from service to the present 
time.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA medical 
treatment the veteran has received since 
service, in particular, if available, any 
X-ray films of the veteran's spine 
obtained during the treatment reported.  

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disability found.  Any 
indicated special tests should be carried 
out.  The claims folder and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must indicate that the claims 
folder including any additional evidence 
obtained as a result of this remand has 
been reviewed. 

With regard to the above, all pertinent 
complaints should be recorded and 
evaluated.  The examiner, after review of 
the claims file as supplemented by the 
additional evidence requested above, 
should be asked to provide an opinion 
regarding the nature, onset and etiology 
thereof and the degree of probability, if 
any, that any chronic psychiatric 
disability found, including chronic 
adjustment disorder, is related causally 
or on the basis of aggravation to the 
veteran's service-connected tinnitus.  
The examiner should also opine regarding 
the significance, if any, of the 
complaints of nervousness in service to 
any chronic psychiatric disorder 
currently present.  The rationale 
supporting all opinions or conclusions 
rendered should be explained.  Any 
consultations with other specialist, for 
example one in hearing disorders, should 
be obtained if considered necessary for 
an informed determination.

4.  The veteran should then be afforded a 
VA orthopedic examination by an 
orthopedic surgeon, if available, or an 
appropriate specialist, to determine the 
nature and etiology of any low back 
disability found.  Any indicated special 
tests should be carried out.  The claims 
folder and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must indicate 
that the claims folder including any 
additional evidence obtained as a result 
of this remand has been reviewed. 

With regard to the above, all pertinent 
complaints should be recorded and 
evaluated.  The examiner, after review of 
the claims file as supplemented by the 
additional evidence requested above, 
should be asked to provide an opinion 
regarding the nature, onset and etiology 
thereof and the degree of probability, if 
any, that any low back disability found, 
including arthritis is related to back 
complaints noted during service.  The 
examiner should also opine regarding 
whether there is any disability of the 
spine that may be related to an injury 
sustained after service as reported in 
the record.  The rationale supporting all 
opinions or conclusions rendered should 
be explained.


5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a low back disorder de 
novo and readjudicate the claim of 
entitlement to service connection for a 
psychiatric disability on a secondary 
basis.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals


 

